Title: From Thomas Jefferson to Stephen Cathalan, Jr., 7 September 1790
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.



Dear Sir
Philadelphia Sep. 7. 1790.

Before this reaches you, you will have recieved two public letters from me, the one covering your commission as Vice-consul of the U.S. at Marseilles, the other containing some general instructions and explanations, and among other things that, the title of Vice-consul, does not render the office at all subordinate to the Consuls of other districts.
The object of the present is merely to enquire into the execution of the commission for sending olives and olive trees to Charleston. Of this I have heard nothing from you since I left France; nor any thing very particular from Charleston, the gentlemen from that state only saying to me in general that they have not heard that any were arrived. If they be not already sent to the amount formerly desired, I must beg of you, my dear Sir, to have it done in such season, and by such conveyance, as will promise the best success. The money for the purpose will be furnished by Mr. Short at Paris, and I feel myself bound in point of honour to have  this object effectually fulfilled for the persons who have confided it’s execution to me. Be so good as to inform me by a line (sent through Mr. Short) what is done, and what shall be done. Present me in the most friendly and respectful terms to your father and the ladies of the family, and accept assurances of the esteem with which I have the honour to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson

